Appeal by defendant, as limited by his motion, from a sentence of the County Court, Suffolk County, imposed August 23, 1978, upon his conviction of criminal possession of a forged instrument in the third degree, on a plea of guilty, the sentence being a one-year term of imprisonment. Sentence modified, as a matter of discretion in the interest of justice, by reducing the period of incarceration to the time already served. As so modified, sentence affirmed. The sentence was excessive to the extent indicated herein. Mollen, P. J., Gulotta, Cohalan and Margett, JJ., concur.